*1143
ON CONFESSION OF ERROR

PER CURIAM.
Wells Fargo Bank, N.A., the plaintiff below, appeals the trial court’s order granting final summary judgment in favor of the defendants below, Derrick R. Spence and Helen Spence, and dismissing the instant mortgage foreclosure action. The trial court found that the action was barred by-the statute of limitations.
Based upon the record before us and the Spences’ commendable confession of error, we reverse the final order of dismissal and remand the case to the trial court for further proceedings. See Bartram v. U.S. Bank Nat’l Ass’n, Nos. SC14-1265, SC14-1266, SC14-1305, 211 So.3d 1009, 2016 WL 6538647 (Fla. Nov. 3, 2016); Deutsche Bank Tr. Co. Americas v. Beauvais, 188 So.3d 938 (Fla. 3d DCA 2016) (en banc).
Reversed and remanded.